Russell, C. J.
1. The complaint in this case was brought to recover the upper or second story of a brick building in the town of Harlem. The evidence narrowed the issue to one point: as to whether the defendant was entitled to a perpetual easement, entitling the defendant to possession of the second story in perpetuity, or whether the use of the upper story (which had been erected without expense to the plaintiff’s predecessor in title) was for life only, and termi*135nated on the death of the defendant’s predecessor in title. The evidence as to this contested point was in conflict, and authorized a finding in favor of either of the parties.
No. 3054.
February 20, 1923.
J. T. Olive, for plaintiff in error.
Callaway & Howard and John T. West & Son, contra.
2. The two special grounds of the motion for new trial are insufficiently stated, and too meager in statement to present anything for the consideration of this court.
3. The ground of the motion for a new trial based upon alleged newly - discovered evidence is expressly disapproved in the recital by the trial judge that this ground was abandoned at the hearing of the motion; and therefore it cannot be considered.
3. In the state of the record the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.